ICJ_101_LandMaritimeBoundary-Interpretation_CMR_NGA_1999-03-25_JUD_01_PO_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE EN INTERPRÉTATION
DE L’ARRET DU 11 JUIN 1998 EN L’AFFAIRE
DE LA FRONTIÈRE TERRESTRE ET MARITIME
ENTRE LE CAMEROUN ET LE NIGÉRIA
(CAMEROUN c. NIGERIA),
EXCEPTIONS PRELIMINAIRES

(NIGERIA c. CAMEROUN)

ARRET DU 25 MARS 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

REQUEST FOR INTERPRETATION OF THE
JUDGMENT OF 11 JUNE 1998 IN THE CASE
CONCERNING THE LAND AND MARITIME
BOUNDARY BETWEEN CAMEROON AND
NIGERIA (CAMEROON v. NIGERIA),
PRELIMINARY OBJECTIONS

(NIGERIA r. CAMEROON)

JUDGMENT OF 25 MARCH 1999
Mode officiel de citation:

Demande en interprétation de l'arrêt du 11 juin 1998 en l'affaire de la

Frontière terrestre et maritime entre le Cameroun et le Nigéria (Came-

roun c. Nigéria), exceptions préliminaires { Nigéria c. Cameroun), arrêt,
C.I.J. Recueil 1999, p. 31

Official citation:

Request for Interpretation of the Judgment of 11 June 1998 in the Case

concerning the Land and Maritime Boundary between Cameroon and

Nigeria (Cameroon v. Nigeria), Preliminary Objections (Nigeria v.
Cameroon), Judgment, C.J. Reports 1999, p. 31

 

N° de vente:
ISSN 0074-4441 Sales number 723

ISBN 92-1-070792-3

 

 

 
25 MARS 1999

ARRÊT

DEMANDE EN INTERPRÉTATION DE L’ARRET
DU 1] JUIN 1998 EN L'AFFAIRE DE LA FRONTIÈRE
TERRESTRE ET MARITIME ENTRE LE CAMEROUN

ET LE NIGÉRIA (CAMEROUN c. NIGÉRIA),
EXCEPTIONS PRÉLIMINAIRES

(NIGÉRIA c. CAMEROUN)

REQUEST FOR INTERPRETATION
OF THE JUDGMENT OF I! JUNE 1998 IN THE CASE
CONCERNING THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA
(CAMEROON v. NIGERIA), PRELIMINARY OBJECTIONS

(NIGERIA v. CAMEROON)

25 MARCH 1999

JUDGMENT
1999
25 mars
Rôle général
n° 101

31

COUR INTERNATIONALE DE JUSTICE

ANNEE 1999

25 mars 1999

DEMANDE EN INTERPRETATION
DE L’ARRET DU 11 JUIN 1998 EN L’AFFAIRE
DE LA FRONTIERE TERRESTRE ET MARITIME
ENTRE LE CAMEROUN ET LE NIGERIA
(CAMEROUN c. NIGERIA),
EXCEPTIONS PRELIMINAIRES

(NIGERIA c. CAMEROUN)

Article 60 du Statut — Compétence de la Cour pour connaître d'une demande
en interprétation d'un arrêt prononcé sur des exceptions préliminaires —
Demande ne pouvant porter que sur le dispositif de l'arrêt et sur les motifs qui
en sont inséparables.

Recevabilité de la demande en interprétation:

Nécessité de ne pas porter atteinte au caractère définitif de l'arrêt à inter-
préter et de ne pas en retarder l'exécution — Primauté du principe de l'autorité
de la chose jugée.

Arrêt du 11 juin 1998 — Rejet de la sixième exception préliminaire du Nigé-
ria — Question des conditions dont dépend la recevabilité d'une requête à la
date du dépôt de celle-ci et question de la recevabilité de l'exposé de faits et
moyens supplémentaires — Principe selon lequel la liberté de présenter des élé-
ments de fuit et de droit non inclus dans la requête trouve sa limite dans l'exi-
gence que le différend ne soit pas transformé — Décision que le Cameroun
n'avait pas opéré une telle transformation du différend — «Incidents» supplé-
mentaires et « faits» supplémentaires — Principe du respect du caractère contra-
dictoire de la procédure.

Conclusions de la demande déjà examinées et rejetées dans l'arrêt du I] juin
1998 — Conclusions tendant à soustraire à l'examen de la Cour des éléments de
fait et de droit dont la présentation a déjà été autorisée par cet arrêt ou qui n'ont
pas encore été présentés.

Dépens — Articles 64 du Statut et 97 du Règlement — Règle générale suivant
laquelle chacune des parties supporte ses propres frais.

4
32 DEMANDE EN INTERPRÉTATION (ARRÊT)

ARRÊT

Présents: M. SCHWEBEL, président; M. WEERAMANTRY, vice-président;
MM. Opa, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, M Hiccins, MM. Parra-
ARANGUREN, KoouMans, juges; MM. Maye, AJIBOLA, juges ad hoc;
M. VALENCIA-OSPINA, greffier.

En l'affaire de la demande en interprétation de l'arrêt du 11 juin 1998,

entre

la République fédérale du Nigéria,
représentée par

S. Exc. l'honorable Alhaji Abdullahi Ibrahim, SAN, OFR, Attorney-General
de la Fédération et ministre de la justice,

comme agent,
et

la République du Cameroun,

représentée par
S. Exc. M. Laurent Esso, ministre de la justice, garde des sceaux,
comme agent;

M. Maurice Kamto, professeur à l'Université de Yaoundé II, avocat au bar-
reau de Paris,

M. Peter Ntamark, professeur de droit à la faculté de droit et de science poli-
tique de l’Université de Yaoundé II, Barrister-at-Law, membre de l'Inner
Temple,

comme coagents ;

M. Alain Pellet, professeur à l’Université de Paris X-Nanterre et à l’Institut
d'études politiques de Paris,

comme agent adjoint,

La Cour,

ainsi composée,
après délibéré en chambre du conseil,

rend l'arrêt suivant :

1. Le 28 octobre 1998, le Gouvernement de la République fédérale du Nigé-
ria (dénommée ci-après le «Nigéria»} a déposé au Greffe de la Cour une
requête introductive d'instance datée du 21 octobre 1998, par laquelle, se réfé-
rant à l’article 98 du Règlement, il priait la Cour d'interpréter l’arrêt rendu par
elle le 11 juin 1998 en l'affaire de la Frontière terrestre et maritime entre le
Cameroun et le Nigéria {Cameroun c. Nigéria), exceptions préliminaires.
33 DEMANDE EN INTERPRÉTATION (ARRÊT)

2. Conformément au paragraphe 2 de l'article 40 du Statut, la requête a été
immédiatement communiquée au Gouvernement de la République du Came-
roun (dénommée ci-après le «Cameroun») par le greffier adjoint. Les Parties
ont été simultanément informées que le juge doyen, agissant en application des
articles 13, paragraphe 3, et 98, paragraphe 3, du Règlement, avait fixé au
3 décembre 1998 la date d'expiration du délai dans lequel le Cameroun pourrait
présenter des observations écrites sur la demande en interprétation.

3. Conformément au paragraphe 3 de l’article 40 du Statut, tous les Etats
admis à ester devant la Cour ont été informés de la requête.

4. Le 13 novembre 1998, dans le délai qui lui avait été imparti, le Gouvernement
du Cameroun a déposé au Greffe ses observations écrites sur la demande nigériane.

5. Au vu du dossier qui lui était ainsi soumis, la Cour, s’estimant suffisam-
ment renseignée sur les positions des Parties, n'a pas jugé nécessaire de les invi-
ter à «lui fournir par écrit ou oralement un supplément d'information», comme
le permet le paragraphe 4 de l’article 98 du Règlement.

6. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d'elles s’est prévalue du droit que lui confère le paragraphe 3 de l’ar-
ticle 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger en
l'affaire: le Nigéria a désigné M. Bola Ajibola et le Cameroun M. Kéba Mbaye.

*

7. Dans l'instance, les Parties ont présenté les conclusions suivantes:

Au nom du Nigéria:
dans la requéte:

«Sur la base des considérations qui précédent, le Nigéria prie la Cour de
dire et juger que l’arrêt de la Cour du 11 juin 1998 doit être interprété
comme signifiant:

qu’en ce qui concerne la responsabilité internationale du Nigéria qui
serait engagée en raison de certains incidents allégués :

a) le différend soumis à la Cour n'inclut pas d’autres incidents allégués
que ceux (tout au plus) qui sont indiqués dans la requête du 29 mars
1994 et dans la requête additionnelle du 6 juin 1994 présentées par le
Cameroun:

b} la latitude dont dispose le Cameroun pour présenter des éléments de
fait et de droit supplémentaires ne concerne (tout au plus) que les
éléments indiqués dans la requête du 29 mars 1994 et dans la requête
additionnelle du 6 juin 1994 présentées par le Cameroun:

c) la question de savoir si les faits allégués par le Cameroun sont établis
ou non ne concerne (tout au plus) que ceux qui sont indiqués dans la
requête du 29 mars 1994 et dans la requête additionnelle du 6 juin
1994 présentées par le Cameroun».

Au nom du Cameroun:
dans les observations écrites:
«Par ces motifs,
Vu la demande en interprétation présentée par la République fédérale

du Nigéria, datée du 21 octobre 1998, la République du Cameroun soumet
à la Cour les conclusions suivantes:
34 DEMANDE EN INTERPRÉTATION (ARRÊT)

1. La République du Cameroun s'en remet à la sagesse de la Cour pour
décider de sa compétence pour se prononcer sur une demande en interpré-
tation d’une décision rendue à la suite d’une procédure incidente et, en
particulier, d’un arrêt relatif aux exceptions préliminaires soulevées par la
Partie défenderesse ;

2. La République du Cameroun prie la Cour de bien vouloir:

— A titre principal:

Déclarer irrecevable la demande de la République fédérale du Nigéria:
dire et juger qu’il n’y a pas lieu d'interpréter l'arrêt du 11 juin 1998;

— À titre subsidiaire :

Dire et juger que la République du Cameroun est en droit d’invoquer
tous faits, quelle qu'en soit la date, qui permettent d'établir la violation
continue de ses obligations internationales par le Nigéria, que la Répu-
blique du Cameroun peut aussi invoquer les faits permettant d'évaluer le
préjudice qu’elle a subi et la réparation adéquate qui lui est due.»

x Ÿ %

8. La Cour examinera en premier lieu la question de sa compétence
pour statuer sur la demande en interprétation déposée par le Nigéria.
Celui-ci expose que, dans l’affaire de la Frontière terrestre et maritime
entre le Cameroun et le Nigéria, le Cameroun a prétendu que la respon-
sabilité internationale du Nigéria était engagée «en raison de certains
incidents qui se seraient produits en divers lieux de Bakassi et du lac
Tchad et le long de la frontière entre ces deux régions». Le Nigéria in-
dique aussi que le Cameroun a «formulé des allégations concernant
plusieurs incidents de ce genre dans sa requête du 29 mars 1994, dans sa
requête additionnelle du 6 juin 1994, dans ses observations du 30 avril
1996 ... et au cours des audiences tenues du 2 au 11 mars 1998». Selon le
Nigéria, le Cameroun a «aussi dit qu'il serait lui-même en mesure de
fournir par la suite des renseignements relatifs a d’autres incidents sans
préciser à quel moment». L’arrét rendu par la Cour le 11 juin 1998 ne
précise pas, d'après le Nigéria, «quels sont les incidents allégués qui
doivent être pris en considération lors de l'examen de l’affaire au fond».
Ainsi le Nigéria soutient que cet arrêt «n’est pas clair sur le point de
savoir si le Cameroun était en droit, à diverses dates après le dépôt de sa
requête modifiée, de soumettre à la Cour de nouveaux incidents».

Le Nigéria souligne en outre que l’«on ne saurait traiter comme faisant
partie du différend porté devant la Cour par les requêtes de mars et juin
1994 des incidents allégués qui se seraient produits après le mois de juin
1994». Le Cameroun aurait seulement la latitude, dans cette affaire, de
communiquer des «faits supplémentaires pour décrire plus en détail des
incidents déjà mentionnés» en temps utile; il ne saurait en revanche se
plaindre d’«incidents entièrement nouveaux et distincts qui donnent lieu
à de nouvelles demandes portant sur des questions de responsabilité ».
L'arrêt du 11 juin 1998 devrait, par suite, être interprété comme signifiant

7
35 DEMANDE EN INTERPRÉTATION (ARRÊT)

«qu’en ce qui concerne la responsabilité internationale du Nigéria ... le
différend soumis à la Cour n’inclut pas d’autres incidents allégués que
ceux (tout au plus) qui sont indiqués dans la requête ... et la requête addi-
tionnelle ».

9. Le Cameroun, quant à lui, rappelle dans ses observations écrites sur
la demande en interprétation du Nigéria que, par son arrêt du 11 juin
1998, la Cour a rejeté sept exceptions préliminaires d’incompétence et
d’irrecevabilité soulevées par le Nigéria et déclaré que, dans les circons-
tances de l'espèce, la huitième exception n’avait pas un caractère exclusi-
vement préliminaire; par cet arrêt, la Cour s’est en outre reconnue com-
pétente pour statuer sur le différend et a déclaré recevable la requête du
Cameroun du 29 mars 1994 telle qu’amendée par la requête additionnelle
du 6 juin 1994. Le Cameroun fait observer que les Parties «n'ont pas à
«appliquer» l'arrêt [mais] doivent seulement en prendre acte». Tout en
s’en remettant à la sagesse de la Cour, il déclare «nourrir les doutes les
plus sérieux en ce qui concerne la faculté d'introduire une demande en
interprétation d’un arrêt portant sur des exceptions préliminaires».

*

10. Aux termes de l’article 60 du Statut: «L’arrét est définitif et sans
recours. En cas de contestation sur le sens et la portée de l’arrêt, il appar-
tient à la Cour de l’interpréter, à la demande de toute partie.» Cette dis-
position est complétée par l’article 98 du Règlement de la Cour qui pré-
cise en son paragraphe |: «En cas de contestation sur le sens ou la portée
d’un arrêt, toute partie peut présenter une demande en interprétation. »

En vertu de la seconde phrase de l’article 60, la Cour a compétence
pour connaître des demandes en interprétation de tout arrêt rendu par
elle. Cette disposition ne fait pas de distinction quant à la nature de
l'arrêt concerné. I] s’ensuit qu’un arrêt prononcé sur des exceptions pré-
liminaires peut, tout comme un arrêt qui a statué sur le fond, faire l’objet
d’une demande en interprétation. Toutefois,

«c'est afin de permettre à la Cour de préciser au besoin ce qui a été
décidé avec force obligatoire dans un arrêt, que la deuxième phrase
de l'article 60 a été introduite, ... une demande qui n’a pas ce but
ne rentre pas dans le cadre de cette disposition» (/nterprétation
des arrêts n° 7 et 8 (usine de Chorzôw), arrêt n° 11, 1927, CPJ.L
série A n° 13, p. 11).

Dès lors, toute demande en interprétation doit porter sur le dispositif de
l'arrêt et ne peut concerner les motifs que dans la mesure où ceux-ci sont
inséparables du dispositif.

11. Dans l'affaire de la Frontière terrestre et maritime entre le Came-
roun et le Nigéria, le Nigéria avait développé une sixième exception pré-
liminaire «selon laquelle aucun élément ne permet{tait] au juge de décider

8
36 DEMANDE EN INTERPRÉTATION (ARRÊT)

que la responsabilité internationale du Nigéria [était] engagée en raison
de prétendues incursions frontalières». La Cour, dans son arrêt du
11 juin 1998, a résumé comme suit la position du Nigéria à cet égard:

«Selon le Nigéria, les conclusions du Cameroun ne satisfont pas
aux exigences de l’article 38 du Règlement de la Cour et des prin-
cipes généraux du droit qui prescrivent que soient clairement présen-
tés les faits ... [L]es éléments que le Cameroun a soumis à la Cour ne
lui fournissent pas les informations dont il a besoin ... De même,
selon le Nigéria, les éléments fournis sont si fragmentaires qu’ils ne
permettent pas à la Cour de trancher équitablement et utilement, sur
le plan judiciaire ... Tout en reconnaissant qu’un Etat dispose d’une
certaine latitude pour développer ultérieurement le contenu de sa
requête et de son mémoire, le Nigéria affirme que le Cameroun doit
pour l’essentiel s’en tenir, dans ses développements, à l'affaire telle
qu'elle a été présentée dans la requête.» (C.1.J. Recueil 1998, p. 317,
par. 96.)

Dans le dispositif de son arrêt du 11 juin 1998, la Cour «rejette la
sixième exception préliminaire». Elle s’appuie pour ce faire sur les motifs
développés aux paragraphes 98 à 101 de l’arrêt. Ces derniers précisent les
droits du Cameroun en ce qui concerne la présentation «des éléments de
fait et de droit» (ibid., p. 318, par. 99) qu'il pourrait avancer pour étayer
ses conclusions tendant à la condamnation du Nigéria. Ces motifs sont
inséparables du dispositif et la demande en interprétation remplit donc,
de ce point de vue, les conditions fixées par l’article 60 du Statut pour que
la Cour ait compétence pour en connaître.

x Ok

12. La Cour passera maintenant à l'examen de la recevabilité de la
demande du Nigéria. La question de la recevabilité des demandes en
interprétation des arréts de la Cour appelle une attention particuliére en
raison de la nécessité de ne pas porter atteinte au caractére définitif de ces
arrêts et de ne pas en retarder l’exécution. Ce n’est pas sans raison que
l'article 60 du Statut énonce en premier lieu que les arrêts sont «défini-
tif[s] et sans recours.» L’article dispose ensuite que, dans le cas d’une
«contestation sur le sens et la portée de l'arrêt», celui-ci est interprété par
la Cour à la demande de toute partie. Le libellé et la structure de l’ar-
ticle 60 traduisent la primauté du principe de l'autorité de la chose jugée.
Ce principe doit être préservé. La Cour réaffirme ce qu'elle a dit précé-
demment, à savoir que:

«I faut que la demande ait réellement pour objet une interpréta-
tion de l’arrêt, ce qui signifie qu'elle doit viser uniquement à faire
éclaircir le sens et la portée de ce qui a été décidé avec force obliga-
toire par l'arrêt, et non à obtenir la solution de points qui n’ont pas
ainsi été décidés. Toute autre façon d'interpréter l’article 60 du Sta-
37 DEMANDE EN INTERPRETATION (ARRET)

tut aurait pour conséquence d’annuler la disposition de ce méme ar-
ticle selon laquelle l’arrêt est définitif et sans recours.» (Demande
d'interprétation de l'arrêt du 20 novembre 1950 en l'affaire du droit
d'asile, arrêt, CEJ. Recueil 1950, p. 402.)

Dans son arrêt sur la Demande en revision et en interprétation de l'arrêt
du 24 février 1982 en l'affaire du Plateau continental (Tunisie/Jamahiriya
arabe libyenne) { Tunisie c. Jamahiriya arabe libyenne), la Cour s’est pro-
noncée dans le même sens en concluant que

«l’une des conditions de recevabilité d’une demande en interpréta-
tion est ... que le but véritable de la demande doit être d’obtenir une
interprétation — un éclaircissement sur ce sens et cette portée.»
(CLI. Recueil 1985, p. 223, par. 56.)

13. En la présente espèce, la Cour commencera par rappeler quelles
avaient été, à l'égard des incidents frontaliers allégués, les conclusions du
Cameroun dans l'affaire de la Frontière terrestre et maritime entre le
Cameroun et le Nigéria. Dans sa requête telle qu’amendée par sa requête
additionnelle, le Cameroun se plaignait en 1994 «d’incursions graves et
répétées des populations et des forces armées nigérianes en territoire
camerounais tout le long de la frontière entre les deux pays». Il deman-
dait en outre à la Cour de juger que la responsabilité du Nigéria était
«engagée par les faits internationalement illicites» qui, selon lui, s'étaient
produits dans les régions de Bakassi et du lac Tchad.

Dans son mémoire du 16 mars 1995, le Cameroun a développé ces
conclusions en soulignant que la responsabilité internationale du Nigéria
était «engagée par les faits internationalement illicites» exposés aux
pages 561 à 648 dudit mémoire. Ce document traitait d'incidents sur-
venus non seulement dans les régions de Bakassi et du lac Tchad, mais
aussi dans les autres régions frontalières et notamment à Tipsan. Puis,
dans ses observations du 30 avril 1996, le Cameroun confirmait ses
conclusions antérieures et recensait en annexe | à ses observations une
série d’incidents concernant quarante-deux localités situées tout au long
de la frontière. Certains de ces incidents mentionnés dans le mémoire et
dans les observations du Cameroun étaient postérieurs au dépôt de sa
requête additionnelle.

14. Aux conclusions ainsi présentées, le Nigéria opposa la sixième
exception d'irrecevabilité. [1 exposait que la requête initiale du Cameroun
telle qu’amendée se bornait à des affirmations vagues «en ce qui concerne
les dates, les circonstances et les lieux précis des prétendues incursions et
incidents». I] ajoutait que cette requête ne mettait «pas en cause la res-
ponsabilité internationale du Nigéria à l'égard d'actes commis ailleurs
qu’à Bakassi et dans le lac Tchad». H estimait que le Cameroun était tenu
«de se limiter pour l'essentiel aux faits ... présentés dans sa requête». Il en
concluait que toute tentative ultérieure d'élargir la portée de l'affaire était
inadmissible et que les «éléments supplémentaires» présentés par la suite
en vue d'établir la responsabilité du Nigéria devaient être écartés.

10
38 DEMANDE EN INTERPRÉTATION (ARRÊT)

15. Par son arrêt du 11 juin 1998, la Cour a rejeté la sixième exception
préliminaire du Nigéria. Elle a expliqué que «[l]ja décision sur la sixième
exception préliminaire du Nigéria dépend{ait] de la question de savoir si
[étaient] réunies en l’espèce les conditions que doit remplir une requête,
telles qu’énoncées au paragraphe 2 de l’article 38 du Règlement de la
Cour» (CI.J. Recueil 1998, p. 318, par. 98). La Cour a ajouté que le
terme «succinct» employé au paragraphe 2 de l’article 38 du Règlement
(«fla requête] indique ... la nature précise de la demande et contient un
exposé succinct des faits et moyens sur lesquels cette demande repose»)
ne signifiait pas «complet» et n’excluait pas que l’exposé des faits et
motifs sur lesquels repose une demande soit complété ultérieurement. Elle
a également dit que la latitude de l'Etat demandeur, pour développer ce
qu'il a exposé dans sa requête, n’était pas strictement limitée, comme le
suggérait le Nigéria. La Cour a notamment souligné qu’une telle conclu-
sion ne saurait être tirée du prononcé de la Cour selon lequel la date
pertinente pour apprécier la recevabilité d’une requête est la date de
son dépôt car «ces prononcés ne se réfèrent pas au contenu des requêtes
(Questions d'interprétation et d'application de la convention de Montréal
de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe
libyenne c. Royaume-Uni), exceptions préliminaires, arrêt, C.J. Recueil
1998, p. 26, par. 44, et Questions d'interprétation et d'application de la
convention de Montréal de 1971 résultant de l'incident aérien de Lockerbie
(Jamahiriya arabe libyenne c. Etats-Unis d'Amérique), exceptions prélimi-
naires, arrêt, CI. J. Recueil 1998, p. 130, par. 43)» (ibid. p. 318, par. 99).
Elle tient à réaffirmer que la question des conditions dont dépend la
recevabilité d’une requête à la date du dépôt de celle-ci et la question de
la recevabilité de l'exposé de faits et moyens supplémentaires sont deux
questions différentes. La Cour a indiqué, dans son arrêt du 11 juin 1998,
que la liberté de présenter des éléments de fait et de droit supplémentaires
trouvait sa limite dans l'exigence que le différend porté devant la Cour
par requête ne soit pas transformé en un autre différend dont le caractère
ne serait pas le même. C’est en fin de compte à la Cour qu'il appartient de
déterminer dans chaque cas où la question se pose si le différend est ainsi
transformé ou non. En ce qui concerne la sixième exception préliminaire
du Nigéria, l'arrêt du 11 juin 1998 a conclu que, «[e]n l'espèce, le Came-
roun n’a{vait] pas opéré une telle transformation du différend» (CLJ.
Recueil 1998, p. 319, par. 100) et que la requête du Cameroun remplissait
les conditions fixées par l’article 38 du Règlement. Ainsi, la Cour n’a pas
distingué entre «incidents» et «faits»; elle a jugé que des incidents sup-
plémentaires constituent des faits supplémentaires et que leur invocation
dans l’instance est régie par les mêmes règles. A cet égard, point n’est
besoin pour la Cour de souligner qu’elle a appliqué et appliquera stricte-
ment le principe du respect du caractère contradictoire de la procédure.

16. Il découle de ce qui précède que la Cour a déjà clairement examiné
et rejeté, dans son arrêt du 11 juin 1998, la première des trois conclusions
présentées par le Nigéria au terme de sa demande en interprétation, à
savoir que:

11
39 DEMANDE EN INTERPRÉTATION (ARRÊT)

«a) le différend soumis à la Cour n’inclut pas d’autres incidents
allégués que ceux (tout au plus) qui sont indiqués dans la
requête du 29 mars 1994 et dans la requête additionnelle du
6 juin 1994 présentées par le Cameroun».

La Cour ne saurait par suite connaître de cette première conclusion sans
remettre en cause l'autorité de la chose jugée qui s’attache audit arrêt.
Les deux autres conclusions, à savoir que:

«b) la latitude dont dispose le Cameroun pour présenter des élé-
ments de fait et de droit supplémentaires ne concerne (tout au
plus) que les éléments indiqués dans la requête du 29 mars 1994
et dans la requête additionnelle du 6 juin 1994 présentées par le
Cameroun»,

et que:

«c) la question de savoir si les faits allégués par le Cameroun sont
établis ou non ne concerne (tout au plus) que ceux qui sont
indiqués dans la requête du 29 mars 1994 et dans la requête
additionnelle du 6 juin 1994 présentées par le Cameroun»,

tendent à soustraire à l'examen de la Cour des éléments de fait et de droit
dont la présentation a déjà été autorisée par l’arrêt du 11 juin 1998 ou qui
n’ont pas encore été présentés par le Cameroun. Dans une hypothèse
comme dans l’autre, la Cour ne saurait examiner ces conclusions.

Il résulte de ce qui précède que la demande en interprétation que le
Nigéria a soumise à la Cour n’est pas recevable.

17. Au vu des conclusions auxquelles elle est parvenue ci-dessus, la
Cour n’a pas eu à se pencher sur la question de savoir s’il existerait entre
les Parties une «contestation sur le sens et la portée de l’arrêt» du 11 juin
1998, au sens de l'article 60 du Statut.

18. Dans ses observations écrites, le Cameroun prie non seulement la
Cour de déclarer que la demande en interprétation présentée par le Nigé-
ria est irrecevable, mais aussi de juger, conformément aux dispositions de
l'article 97 du Règlement, que les frais de procédure supplémentaires
imposés au Cameroun par la demande du Nigéria doivent être supportés
par celui-ci.

L'article 64 du Statut stipule que, sauf «[s]il en est décidé autrement
par la Cour, chaque partie supporte ses frais de procédure.» Cette dispo-
sition est mise en œuvre par l’article 97 du Règlement. Tout en prévoyant

12
40 DEMANDE EN INTERPRÉTATION (ARRÊT)

la possibilité d’exceptions, dans des circonstances qu’il ne précise pas,
Particle 64 du Statut consacre ainsi le

«principe fondamental en matière de dépens qui s'applique au
contentieux devant les tribunaux internationaux, à savoir que cha-
cune des parties supporte ses propres frais» (Demande de réforma-
tion du jugement n° 158 du Tribunal administratif des Nations Unies,
avis consultatif, C.LJ. Recueil 1973, p. 212, par. 98).

La Cour ne voit pas de raison de se départir dans la présente instance
de la règle générale qui trouve son expression à l’article 64 du Statut.

oe
* 2

19. Par ces motifs,
La Cour,

1) Par treize voix contre trois,

Déclare irrecevable la demande en interprétation de l’arrét du 11 juin
1998 en l’affaire de la Frontière terrestre et maritime entre le Cameroun
et le Nigéria (Cameroun c. Nigéria), exceptions préliminaires, présentée
par le Nigéria le 28 octobre 1998:

POUR: M. Schwebel, président, MM. Oda, Bedjaoui, Guillaume, Ranjeva,

Herczegh, Shi, Fleischhauer, Vereshchetin, M™ Higgins, MM. Parra-
Aranguren, Kooijmans, juges; M. Mbaye, juge ad hoc;

CONTRE: M. Weeramantry, vice-président, M. Koroma, juge; M. Ajibola,
juge ad hoc;

2) A l’unanimité,

Rejette la demande du Cameroun tendant à faire supporter par le
Nigéria les frais de procédure supplémentaires qui lui ont été imposés par
ladite demande en interprétation.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le vingt-cinq mars mil neuf cent quatre-vingt-dix-
neuf, en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et les autres seront transmis respectivement au Gouvernement de la
République fédérale du Nigéria et au Gouvernement de la République du
Cameroun.

Le président,
(Signé) Stephen M. SCHWEBEL.
Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.

13
41 DEMANDE EN INTERPRÉTATION (ARRÊT)

M. WEERAMANTRY, vice-président, M. KOROMA, juge, et M. AJIBOLA,
Juge ad hoc, joignent à l'arrêt les exposés de leur opinion dissidente.

{Paraphé) S.M.S.
(Paraphé) E.V.O.
